Appeal and cross appeal from an order of the Supreme Court, Erie County (Frederick J. Marshall, J.), entered October 8, 2015. The order, inter alia, granted summary judgment to defendants on their first and second counterclaims.
It is hereby ordered that said appeal is unanimously dismissed (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]) and the cross appeal is dismissed without costs (see Benedetti v Erie County Med. Ctr. Corp., 126 AD3d 1322, 1323 [2015]; see also CPLR 5511).
Present — Whalen, P.J., Smith, DeJoseph, Curran and Scudder, JJ.